Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s amendment
The amendment filed 04/29/2021 has been entered.
Claims 26-45 are allowed.
Claims 1-25 have been canceled. 

Reasons for Allowance

Claims 26-45 are allowed; renumbered as presented by the applicant.	
The following is an examiner’s statement of reasons for allowance: The examiner has determined applicants’ claims are allowable over the prior art of record, the prior art of record do not teach or suggest “configure a hypervisor running on a first server computer of the one or more server computers running the one or more hypervisors managing the virtual machines within the first computer network, the first server computer being separate from the one or more network address translation devices and storing network addresses for a hosted virtual machine and for one or more destinations in the one or more external networks, wherein the configuration causes the hypervisor to intercept outgoing communications from the hosted virtual machine to one or more destinations in the one or more external networks and translate network addresses in at least some of the outgoing communications to other network addresses used in the one or more external networks.” in light of other features described in independent claims 26, 33 and 43.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
7/23/2021
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447